*156OPINION
LARSEN, Justice.
In this appeal from the judgment of sentence of the Court of Common Pleas of Lycoming County, appellant appeals to this Court: (1) claiming the evidence was not sufficient to convict him; (2) the trial court erred in consolidating appellant’s case with his codefendant’s case for trial; (3) the trial court erred in refusing to grant a mistrial based on the prosecutor’s remarks in his closing argument; (4) the trial court erred in refusing to take judicial notice of the 1978 Farmer’s Almanac; and (5) the trial court erred in refusing to admit into evidence hearsay testimony of a defense witness. We have reviewed the record and find these contentions to be without merit.
Accordingly, the order of the court below is affirmed.